Exhibit 10.1

Execution Version

CONTRIBUTION AGREEMENT

BY AND AMONG

OASIS PETROLEUM LLC

OMS HOLDINGS LLC

OASIS MIDSTREAM SERVICES LLC

OMP GP LLC

OASIS MIDSTREAM PARTNERS LP

AND

OMP OPERATING LLC

DATED AS OF SEPTEMBER 25, 2017



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This Contribution Agreement, dated as of September 25, 2017 (this “Agreement”),
is entered into by and among Oasis Petroleum LLC, a Delaware limited liability
company (“Oasis LLC”), OMS Holdings LLC, a Delaware limited liability company
(“OMS Holdings”), Oasis Midstream Services LLC, a Delaware limited liability
company (“OMS”), OMP GP LLC, a Delaware limited liability company and the
general partner of the Partnership (as defined below) (the “General Partner”),
Oasis Midstream Partners LP, a Delaware limited partnership (the “Partnership”)
and OMP Operating LLC, a Delaware limited liability company (“OMP Operating”).
The above named entities are sometimes referred to herein as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Oasis LLC owns 100% of the limited liability company interests in OMS
Holdings;

WHEREAS, OMS Holdings owns 100% of the limited liability company interests in
OMS, 100% of the limited liability company interests in the General Partner and
100% of the limited partner interests in the Partnership (the “Initial LP
Interest”);

WHEREAS, OMS owns 100% of the limited liability company interests in Bighorn
DevCo LLC, a Delaware limited liability company (“Bighorn DevCo”), Bobcat DevCo
LLC, a Delaware limited liability company (“Bobcat DevCo”) and Beartooth DevCo
LLC, a Delaware limited liability company (“Beartooth DevCo” and, together with
Bighorn DevCo and Bobcat DevCo, the “DevCos”), which as of the Effective Time
own certain midstream infrastructure assets of Oasis Petroleum Inc., a Delaware
corporation and the sole member of Oasis LLC (“Oasis”);

WHEREAS, the General Partner owns a non-economic general partner interest in the
Partnership;

WHEREAS, the Partnership owns 100% of the limited liability company interests in
OMP Operating;

WHEREAS, OMS Holdings and the General Partner entered into an Agreement of
Limited Partnership of the Partnership, effective as of June 26, 2014 (the
“Original LPA”);

WHEREAS, each of the following actions will occur at the times specified
hereafter:

 

  1. OMS Holdings and the General Partner will amend and restate the Original
LPA by executing the A&R LPA;

 

  2. OMS shall contribute, assign, transfer, convey and deliver to OMP Operating
(i) all of the limited liability company interests of Bighorn DevCo, (ii) the
Initial Bobcat DevCo Interests and (iii) the Initial Beartooth DevCo Interests
(collectively, the “Initial Contributed Interests”), in exchange for (i) the
issuance by the Partnership to OMS Holdings of the Sponsor Units, (ii) the right
to receive the Distribution Amount and (iii) the right to receive the Deferred
Issuance and Distribution;



--------------------------------------------------------------------------------

  3. The Partnership will issue to the General Partner the Incentive
Distribution Rights in exchange for the General Partner acting as the general
partner of the Partnership;

 

  4. In connection with a firm commitment underwritten offering of the Firm
Units (the “Offering”), the public, through the Underwriters, will contribute
cash to the Partnership pursuant to the Underwriting Agreement, net of the
Underwriters’ Spread, in exchange for the Firm Units;

 

  5. The Partnership will contribute (i) $15.0 million of the proceeds of the
Offering (the “Bobcat Contribution Amount”) to Bobcat DevCo in exchange for the
Additional Bobcat DevCo Interests and (ii) $20.0 million of the proceeds of the
Offering (the “Beartooth Contribution Amount”) to Beartooth DevCo in exchange
for the Additional Beartooth DevCo Interests;

 

  6. The Partnership will distribute the proceeds of the Offering, net of the
Underwriters’ Spread, estimated expenses incurred in connection with the
Offering and origination fees and expenses related to the Partnership’s new
revolving credit facility, the Bobcat Contribution Amount and the Beartooth
Contribution Amount (such amount, the “Distribution Amount”), which amount
shall, to the greatest extent possible, represent a reimbursement of
pre-formation capital expenditures incurred by Oasis, on behalf of the
Partnership, to OMS Holdings and thereby redeem the Initial LP Interest held by
OMS Holdings; and

 

  7. Bobcat DevCo and Beartooth DevCo will distribute an amount equal to the sum
of the Bobcat Contribution Amount and the Beartooth Contribution Amount to OMS
(less any amount reserved for working capital purposes), which amount shall, to
the greatest extent possible, represent a reimbursement of pre-formation capital
expenditures incurred by Oasis.

WHEREAS, each of the Parties and the stockholders, members, partners, boards of
directors or managers of the Parties, as the case may be, have taken all
corporate, partnership, limited liability company or other action, as the case
may be, required to be taken to approve the transactions contemplated by this
Agreement.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto hereby agree as
follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The following defined terms will have the meaning given below:

“A&R LPA” means the Amended and Restated Agreement of Limited Partnership of the
Partnership, substantially in the form attached as Appendix A to the prospectus
constituting part of the Registration Statement.

“Additional Beartooth DevCo Interests” means a 7.338 % limited liability company
interest in Beartooth DevCo.

“Additional Bobcat DevCo Interests” means a 7.135% limited liability company
interest in Bobcat DevCo.

“Beartooth Contribution Amount” has the meaning set forth in the Recitals to
this Agreement.

“Beartooth DevCo” has the meaning set forth in the Recitals to this Agreement.

“Bighorn DevCo” has the meaning set forth in the Recitals to this Agreement.

“Bobcat Contribution Amount” has the meaning set forth in the Recitals to this
Agreement.

“Bobcat DevCo” has the meaning set forth in the Recitals to this Agreement.

“Common Units” has the meaning set forth in the A&R LPA.

“Deferred Issuance and Distribution” has the meaning set forth in Section 3.1.

“DevCos” has the meaning set forth in the Recitals to this Agreement.

“Distribution Amount” has the meaning set forth in the Recitals to this
Agreement.

“Effective Time” means the date and time of the delivery of the Firm Units and
payment therefor as set forth in the Underwriting Agreement.

“Firm Units” means the Common Units to be sold to the Underwriters pursuant to
the terms of the Underwriting Agreement, excluding the Option Units.

“General Partner” has the meaning set forth in the introductory paragraph of
this Agreement.

“Incentive Distribution Rights” has the meaning set forth in the A&R LPA.

 

3



--------------------------------------------------------------------------------

“Initial Beartooth Interests” means a controlling limited liability company
interest in Beartooth DevCo equal to the difference between 40% and the
percentage interests attributable to the Additional Beartooth Interests.

“Initial Bobcat Interests” means a controlling limited liability company
interest in Bobcat DevCo equal to the difference between 10% and the percentage
interests attributable to the Additional Bobcat Interests.

“Initial Contributed Interests” has the meaning set forth in the Recitals to
this Agreement.

“Initial LP Interest” has the meaning set forth in the Recitals.

“Oasis” has the meaning set forth in the Recitals of this Agreement.

“Oasis LLC” has the meaning set forth in the introductory paragraph of this
Agreement.

“Offering” has the meaning set forth in the Recitals of this Agreement.

“OMP Operating” has the meaning set forth in the introductory paragraph of this
Agreement.

“OMS” has the meaning set forth in the introductory paragraph of this Agreement.

“OMS Holdings” has the meaning set forth in the introductory paragraph of this
Agreement.

“Option Units” means the Common Units subject to the Over-Allotment Option.

“Original LPA” has the meaning set forth in the Recitals of this Agreement.

“Over-Allotment Option” the Underwriter’s option to purchase a number of Common
Units up to 15% of the Firm Units pursuant to the Underwriting Agreement.

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Securities and Exchange Commission (Registration No. 333-217976), as
amended.

“Sponsor Common Units” shall mean 5,125,000 Common Units.

“Sponsor Subordinated Units” means 13,750,000 subordinated units representing
limited partner interests in the Partnership.

“Sponsor Units” means the Sponsor Common Units and Sponsor Subordinated Units.

“Structuring Fee” means a structuring fee equal to 0.5% of the gross proceeds of
the sale of the Firm Units or Option Units, as applicable, payable by the
Partnership to Morgan Stanley & Co. LLC.

 

4



--------------------------------------------------------------------------------

“Underwriters” means the underwriting syndicate listed in Schedule I of the
Underwriting Agreement.

“Underwriters’ Spread” means the Underwriters’ discount as set forth in the
Underwriting Agreement plus the Structuring Fee.

“Underwriting Agreement” means the firm commitment underwriting agreement
entered into on September 20, 2017, among Oasis, OMS Holdings, the General
Partner, the Partnership and the Underwriters.

ARTICLE II

CONTRIBUTIONS AND OTHER MATTERS

Concurrently with the Effective Time, the following capital contributions and
transactions shall be completed:

Section 2.1 Execution of A&R LPA.

OMS Holdings and the General Partner shall amend and restate the Original LPA by
executing the A&R LPA, with such changes as OMS Holdings and the General Partner
may deem necessary or advisable.

Section 2.2 Contribution of the Contributed Interests in the DevCos to OMP
Operating.

OMS shall contribute, assign, transfer, convey and deliver the Contributed
Interests in the DevCos to OMP Operating, and OMP Operating shall accept such
Contributed Interests.

Section 2.3 Issuance of Consideration to OMS for the Contribution of the
Contributed Interests in the DevCos.

As consideration of the transfer of the Contributed Interests in the DevCos set
forth in Section 2.2, the Partnership shall issue or distribute, as applicable,
to OMS Holdings (i) the Sponsor Units, (ii) the right to receive the
Distribution Amount and (iii) the right to receive the Deferred Issuance and
Distribution.

Section 2.4 Issuance of Incentive Distribution Rights to the General Partner.

The Partnership shall issue the Incentive Distribution Rights to the General
Partner in exchange for the General Partner acting in the capacity as the
general partner of the Partnership, and the General Partner shall accept such
Incentive Distribution Rights.

Section 2.5 Underwriter Cash Contribution.

The Parties acknowledge that the Partnership is undertaking the Offering, and
the public through the Underwriters, pursuant to the Underwriting Agreement,
will make a capital contribution to the Partnership in cash in an amount
determined pursuant to the terms of the Underwriting Agreement in exchange for
the issuance by the Partnership to the Underwriters of the Firm Units.

 

5



--------------------------------------------------------------------------------

Section 2.6 Execution of Registration Rights Agreement.

OMS Holdings and the Partnership shall execute a Registration Rights Agreement
in substantially the form attached as Exhibit 4.1 to the Registration Statement.

Section 2.7 Bobcat and Beartooth Contributions.

The Partnership shall at the Effective Time transfer by wire to the account of
Bobcat DevCo an amount equal to the Bobcat Contribution Amount and to the
account of Beartooth DevCo an amount equal to the Beartooth Contribution Amount.

Section 2.8 Payment Obligation and Use of Offering Proceeds.

The Partnership shall at the Effective Time transfer by wire to an account
designated by OMS Holdings an amount of cash equal to the Distribution Amount
and thereby redeem the Initial LP Interest, which amount shall, to the greatest
extent possible, represent a reimbursement of pre-formation capital expenditures
incurred by Oasis on behalf of the Partnership.

Section 2.9 Bobcat and Beartooth Distributions.

Bobcat DevCo and Beartooth DevCo shall at the Effective Time transfer by wire to
the account of OMS an amount of cash equal to the sum of the Bobcat Contribution
Amount and the Beartooth Contribution Amount, respectively, which amounts shall,
to the greatest extent possible, represent a reimbursement of pre-formation
capital expenditures incurred by Oasis on behalf of the Partnership.

ARTICLE III

DEFERRED ISSUANCE AND DISTRIBUTION

Section 3.1 Upon the earlier to occur of the expiration of the Over-Allotment
Option period or the exercise in full of the Over-Allotment Option, the
Partnership shall issue to OMS Holdings a number of additional Common Units that
is equal to the excess, if any, of (x) the total number of Option Units over
(y) the aggregate number of Common Units, if any, actually purchased by and
issued to the Underwriters pursuant to the exercise(s) of the Over-Allotment
Option. Upon each exercise of the Over-Allotment Option, the Partnership shall
distribute to OMS Holdings an amount of cash equal to the net proceeds (after
Underwriter’s Spread) of each such exercise (such net proceeds, together with
any Common Units issued to OMS Holdings pursuant to the preceding sentence, the
“Deferred Issuance and Distribution”).

 

6



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

Section 4.1 Further Assurances.

From time to time, and without any further consideration, the Parties agree to
execute, acknowledge and deliver all such additional deeds, assignments, bills
of sale, conveyances, instruments, notices, releases, acquittances and other
documents, and to do all such other acts and things, all in accordance with
applicable law, as may be reasonably necessary or appropriate (a) more fully to
assure that the applicable Parties own all of the properties, rights, titles,
interests, estates, remedies, powers and privileges granted by this Agreement,
or which are intended to be so granted, (b) more fully and effectively to vest
in the applicable Parties and their respective successors and assigns beneficial
and record title to the interests contributed and assigned by this Agreement or
intended to be so and (c) more fully and effectively carry out the purposes and
intent of this Agreement.

Section 4.2 Successors and Assigns.

The Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.

Section 4.3 No Third Party Rights.

The provisions of this Agreement are intended to bind the Parties as to each
other and are not intended to and do not create rights in any other person or
confer upon any other person any benefits, rights or remedies and no person is
or is intended to be a third party beneficiary of any of the provisions of this
Agreement.

Section 4.4 Severability.

If any of the provisions of this Agreement are held by any court of competent
jurisdiction to contravene, or to be invalid under, the laws of any political
body having jurisdiction over the subject matter hereof, such contravention or
invalidity shall not invalidate the entire Agreement. Instead, this Agreement
shall be construed as if it did not contain the particular provision or
provisions held to be invalid, and an equitable adjustment shall be made and
necessary provision added so as to give effect to the intention of the Parties
as expressed in this Agreement at the time of execution of this Agreement.

Section 4.5 Entire Agreement.

This Agreement and the instruments referenced herein supersede all previous
understandings or agreements among the Parties, whether oral or written, with
respect to the subject matter of this Agreement and such instruments. This
Agreement and such instruments contain the entire understanding of the Parties
with respect to the subject matter hereof and thereof. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date of this
Agreement.

Section 4.6 Amendment or Modification.

This Agreement may be amended or modified at any time or from time to time only
by a written instrument, specifically stating that such written instrument is
intended to amend or modify this Agreement, signed by each of the Parties.

 

7



--------------------------------------------------------------------------------

Section 4.7 Construction.

All Article and Section headings in this Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any of
the provisions hereof. All references herein to Articles and Sections shall,
unless the context requires a different construction, be deemed to be references
to the Articles and Sections of this Agreement. The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole, and not to any particular provision of this
Agreement. All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to,” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.

Section 4.8 Counterparts.

This Agreement may be executed in any number of counterparts with the same
effect as if all Parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument. The
delivery of an executed counterpart copy of this Agreement by facsimile or
electronic transmission in PDF format shall be deemed to be the equivalent of
delivery of the originally executed copy thereof.

Section 4.9 Deed; Bill of Sale; Assignment.

To the extent required and permitted by applicable law, this Agreement shall
also constitute a “deed,” “bill of sale” or “assignment” of the assets and
interests referenced herein.

Section 4.10 Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the principles of conflicts of law.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

OASIS PETROLEUM LLC By:  

/s/ Taylor L. Reid

  Name: Taylor L. Reid   Title: Chief Executive Officer OMS HOLDINGS LLC By:  

/s/ Taylor L. Reid

  Name: Taylor L. Reid   Title: Chief Executive Officer OASIS MIDSTREAM SERVICES
LLC By:  

/s/ Taylor L. Reid

  Name: Taylor L. Reid   Title: Chief Executive Officer OMP GP LLC By:  

/s/ Michael H. Lou

  Name: Michael H. Lou   Title: President OASIS MIDSTREAM PARTNERS LP By: OMP GP
LLC, its general partner By:  

/s/ Michael H. Lou

  Name: Michael H. Lou   Title: President

SIGNATURE PAGE

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

OMP OPERATING LLC By:  

/s/ Michael H. Lou

  Name: Michael H. Lou   Title: President

SIGNATURE PAGE

CONTRIBUTION AGREEMENT